Title: Mann Butler to James Madison, 21 September 1834
From: Butler, Mann
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Richmond Va.
                                
                                Sep: 21st 1834
                            
                        
                         
                        On the credit of the inclosed letter of introduction from an ancient colleague of the early services of your
                            great career, permit me to solicit, at your perfect ease and convenience, some attention to events in our history.
                        It is not unknown to you, the deep excitement which in 1806 seized the public mind of Ky. in regard to early
                            Spanish intrigues in 1788, to detach the State from the American confederacy. Those intrigues were, it is well known to
                            you but the sequel of Spanish & French views cotemporaneous with our earliest foreign negociations. The branch of
                            them, to which I beg leave to invite your more immediate attention, is the overture of Don Gardoqui in 1788 through Mr.
                            John Brown (then a colleague of yours in the Old Congress at New York) "that if the people of Ky. would erect themselves
                            into an independent State, and appoint a proper person to negotiate with him, he had authority for that purpose and would
                            enter into an arrangement with them for the exportation of their produce to New Orleans." This extract is taken from an
                                avowed letter of Mr Brown’s to Judge McDowell, a past president of a District convention.
                            In regard to this overture, do you recollect, that it was likewise communicated to you by Mr.
                            Brown, shortly after he had told you, he had communicated it to Ky.; and that you expressed your disapprobation of it, and
                            your fear, that it might, in the excitements of the western country, be mischievously employed? This expression led Mr.
                            Brown, as he tells me, to withdraw all farther agency in the affair. Will you favour the public, for whose service you
                            have lived, and at the same time lift your voice, if the facts will justify it, in favour of an old and distinguished
                            fellow labourer in the tasks of public life?
                        I have written a small volume on the affairs of Ky. and am anxious to procure the highest testimony possible
                            on its topics. Might a statesman of the west, at the time of federal anarchy, which prevailed under the confederacy
                            towards its close, be justifiable (if such were the object) in looking to foreign connection for that protection, which
                            his own government could not give, and which was vitally indispensable to the prosperity of Ky.? This latter point has
                            presented itself, as the hypothetical defence of the transaction. Mr. Brown does not admit it and most solemnly assures
                            me, that he did not meditate a foreign connection at the expense of the Union. He refers to the above conversation with
                            you as confirmation. Will it break in too much upon the otium cum dignitate, to which your illustrious labours have so
                            nobly entitled you, to favour me with your opinions on these points of Ky. history? If you could add the views of General
                            Washington & Mr. Jefferson the gratification would be complete, on this matter.
                        Has Mr. Madison any reason to believe Gen. Wilkinson was connected improperly with Spain or with Burr; or
                            that Mr. Jefferson was satisfied with the fidelity of Wilkinson in either of these points? Whatever Mr. M. may wish to be
                            considered confidential shall be sacred. With profound respect
                        
                            
                                Mann Butler
                            
                        
                    P S. Mr. Madison will please direct his answer, if he can honour me so far, to Louisville Kentucky It would afford me the
                            purest happiness to do myself the happiness of visiting one of my countrys noblest fathers but I fear it will be out of
                            my power. Unaffectedly Yours                        
                            
                            Mann Butler
                        